EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  The change is made to correct a typographical error.  Should the change be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 25, line 1, “34” has been changed to -- 24--.

End of Amendment.










REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  Proppants coated with silane coupling agents, in which enhanced bonding between the proppant surface and the silanes (i.e. intrabonding) are known (e.g. Weaver et al (US 2014/0144631), McCrary et al (US 2014/0274819) or Tanguay et al (US 2011/0297383).  However, it has not been known to utilize silane coupling agents to enhance surface bonding between silane-coated proppants (i.e. interbonding).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511.  The examiner can normally be reached on Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        



May 6, 2021